Case19-11019 D001

Fill in this information to identify your case:

 

§ United States Bankruptcy Court for the:

District of

l Case number (/fknown):

Chapter you are ilan under:
El chapterr
EI Chapter 11
[] Chapter12
Chapter 13

z
§
l
l

 

W itt §§W vle Z@\il/

Voluntary Petition for lndividuals Filing for Bankruptcy

Fiied 01/25/19, Pag¢ 1/\0@0¥ \l Q.l C\

titang

2ng JAN 25 Al‘l il= 13 "

\iii<iiil?"`+`€‘g’ z;;c_;;:zz
iiii$sraz{iet eis emmett
maintain

l m Check if this is an
amended filing

ind @;>

12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number

(if known). Answer every question.

m ldentify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse only in a Joint Case):

1. Your full name §
Wn`te the name that is on your `
government-issued picture C_:ARLA _
identification (for example, F'rst name F"st name
your drivers license or DONNA
passport). Middle name Middle name
Bring your picture DES|LVA-MCPHUN
identification to your meeting Last name Lan name

with the trustee.
suan (sr., Jr,, li, ln)

Sufl"lx (Sr., Jr., lI, |ll)

 

2. A|| other names you

 

have used in the last 8

 

 

 

 

 

 

 

(mN)

Official Form 101

First name First name
years
|nc|ude your married Or Middie name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
: 3. Only the last 4 digits of
yourSocialSecurity XXX "xx__7-_L»é_8_ xxx _Xx_-___~_-__
number or federal oR oR
individual Taxpayer 9
identification number XX " XX _ 9 xx " XX ‘“___..

Voluntary Petition for lndividuals Fi|ing for Bankruptcy

 

 

 

Case19-11019 Doc1

oewa cARi_A DoNNA DESii_vA-ivicPi-iuN

 

First Name Middle Name

Last Name

Case number (ifimawn)

Fi|eCl 01/25/19 Page 2 Of 10

 

4. Any business names
and Employer
identification Numbers
(E|N) you have used in
the last 8 years

lnclude trade names and
doing business as names

Ahout Debtor 1:

n l have not used any business names or Ele.

CADEM CAP|TAL GROUP

About Debtor 2 (Spouse On|y in a Joint Case):

i;l l have not used any business names or Ele.

 

Business name

Business name

 

Business name

27_2251698
EN_ _______

Ei“ii“_

Business name

J

Ei_N

 

f 5. Where you live

16913 HARBOUR TOWN DRlVE

Number Street

If Debtor 2 lives at a different address:

Number Street

 

 

 

SlLVER SPRlNG MD 20905

City State ZlP Code Cify Sfafe ZlP COde
M ONTGOM ERY

County County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

city state ziP code city state ZlP Code
6. Why you are choosing Check one: Check one;

this district to file for
bankruptcy

El Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

l have another reason. Explain.
(See 28 U.S.C. § 1408.)

This is the bankruptcy court location

 

of which l am most familiar.

 

 

 

El Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district

i:l l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Flling for Bankruptcy page 2

 

Case 19-11019 DOC'l Fi|eCl 01/25/19 Page 3 Of 10

 

 

 

Debtor 1 CARLA DON NA D ES"_VA-MCPH UN Case number (irknowni
First Name Middle Name Last Name
men the Court About Your Bankruptcy Case
7, The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing
Bankruptcy C°de you for Bankmptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file n Chapter 7
under

i:l Chapter 11
El Chapter 12
a Chapter 13

s. How you will pay the fee Cl l will pay the entire fee when l file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

l need to pay the fee in installments. lf you choose this option, sign and attach the
Application fo'r lndividuals to Pay The Filing Fee in Insta/lments (Official Form 103A).

Cl l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Oft'icial Form 103B) and Hle it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for n No
bankruptcy within the
last 8 year$? Yes. District MARYLAND When 01/20/2010 Case number 10"1 1299
MM/ DD / YVY¥
District When Case number
MM / DD / YYYY
District When Case number
MM/ DD / YYYY
10. Are any bankruptcy g No
cases pending or being
filed by a spouse who is n Yes. Debtor Relationship to you
not f'|mg th's ca_Se w'th District When Case number, if known
you, or by a business MM / DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD l YYYY
11- D° _y°u rent your a No. Go to line 12.
res'den°e? i;l Yes. Has your landlord obtained an eviction judgment against you?

 

Cl No. co to iine 12.

n Yes. Fill out Initial StatementAbout an Eviction Judgment Against You (Form 101A) and tile it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3

 

 

 

Case 19-11019 DOC'l Fi|eCl 01/25/19 Page 4 Of 10

Deblor 1 CARLA DONNA DES|LVA'MCPHUN Case number (ifknown)

 

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor C| No_ Go to pan 4_
of any full- or part-time
business? a Yes. Name and location of business

A sole proprietorship is a CADEM CAP|TAL GROUP

business you operate as an Name of business if an
individual, and is not a ’ y

 

 

Sepa'a*e 'ega' enf"y$“°h as 16913 HARBouR TowN DRivE
a corporation, partnership, or
l_l_C_ Number Street

lf you have more than one
sole proprietorship, use a

separate sheet and attach it BEl_'l'SVll_l_E MD 20905
to this petition. City grate ZiP Code

 

 

Check the appropriate box to describe your business:

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
a Stockbroker (as defined in 11 U.S.C. § 101(53A))

Cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

M None of the above

13. Are you filing under lf you are liling under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy C°de and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor’?
_ _ _ a No. l am not filing under Chapter11.
For a definition of small
business dethf` See ij No. l am Hling under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51D)- the Bankruptcy Code.

a Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

w Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any 2 NO
property that poses or is

 

alleged to pose a threat El Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

 

Case19-11019 DOC1 Fi|eCl 01/25/19 Page 5 Of 10

Debtor1 CARLA DONNA DES|LVA'MCPHUN Case number (irknawn)

First Name Middle Name Last Name

m£xplain Your Efforts to Receive a Briefing About Credit Counse|ing

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy, You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to lile.

lf you file anyway, the court
can dismiss your case, you
Will lose whatever hling fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i:l i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy,

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
dehciency that makes me
incapable of realizing or making
rational decisions about finances

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

cl Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

cl l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST Hle a copy of the certificate and payment
plan, if any.

C.l i certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy,

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

i:l Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5

 

 

 

Case19-11019 Doc1

Debtor 1

CARLA DONNA DES|LVA-MCPHUN

Filed 01/25/19 Page 6 Of 10

Case number (irknown)

 

First Name

Middle Name

Last Name

m Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

m No. Go to line 16b.
a Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

El No. Go to line 16c.
cl Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

2 No. l am not filing under Chapter 7. Go to line 18.

l;l Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and [] No
administrative expenses
are paid that funds will be a Ye$
available for distribution
to unsecured creditors?
18. How many creditors do Z 149 El 1,000-5,000 El 25,001-50,000
you estimate that you El 50-99 El 5,001-10,000 El 50,001-100,000
°We? E| 100-199 El 10,001-25,000 El More than 100,000
El 200-999
19. How much do you El $0-$50,000 El $1,000,001-$10 million Cl $500,000,001-$1 billion

estimate your assets to
be worth?

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion

El $10,000,001-$50 million
E| $50,000,001-$100 million

El $50,001-$100,000
2 $100,001-$500,000

El $500,001-$1 million

El $100,000,001-$500 million

n More than $50 billion

 

20. How much do you
estimate your liabilities

El $o-$so,ooo
El $50,001-$100,000

E] $1,000,001-$10 million
El $10,000,001-$50 million

El $500,000,001-$1 billion
El $1,000,000,001-$10 billion

 

t° be'-’ El $100,001-$500,000 El $50,000,001-$100 million El $10,000,000,001-$50 billion
El $500,001-$1 million Cl $100,000,001-$500 million El More than $50 billion
mean =e'°w
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
For you correct

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X @M/?@wc X

Signa£re of Debtoll1 /

Executed on O/ z 252 20/ 9
MM DD /YYYY

 

Signature of Debtor 2

Executed on
MM/ DD /YYYY

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

 

 

Case19-11019 DOC1 Filed 01/25/19 Page 7 Of 10

newell cARl_A DONNA oEsll_vA-l\/lcPl-luN Case numbenmm,

First Name Middle Name Last Name

 

 

 

_ l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility

F°r your a“°rney’ 'f you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no

lf you are not represented knowledge after an inquiry that the information irl the schedules filed with the petition is incorrect

by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. X
Date
Signature of Attomey for Debtor MM / DD /YYYY
Printed name
Firrn name
Number Street
City State ZlP Code
Contact phone Email address
Bar number State

 

Of&cial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

Case19-11019 DOC1 Filed 01/25/19 Page 8 Of 10

Debt°r»‘ CARLA DONNA DES|LVA'MCPHUN Case number (,'fkngwn)

First Name Middle Name Last Name

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankrup\¢y With°llt an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

lf you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to tile another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to Hle without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is flled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

a No
a Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
a Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
2 No

a Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an `
attorney may cause me to lose my rights or property if l do not properly handle the case.

>< MM/,>@£m. x

 

 

 

 

 

 

SigrQ/ture of Debtt)r 1 / Signature of Debtor 2
Date O/ 35 D/ Date
MM DD YYYY MM / DD / YYYY
Contact phone (301 ) 440'2624 Contact phone
cell phone (301 ) 440-2624 cell phone
Email address Carladmcphun|ega|@gma"-Com Email address

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

 

Case19-11019 DOC1 Filed 01/25/19 Page 9 Of 10

;§,:,_2 § ge Tq,.. :,.-.y-__L

` ~ (l'l j '
‘ ' true waive i-`.»e~"

United States Bankruptcy Court

District OfMaI-yland 2919 JAN 25 hit iii 149
U,_:Sli B'F\fifitztt}?*i€~`t" f:§§.’i§`“`ti
DiSTRiC.,T @F" HAF§}’L ft fritz
ln Re? CARLA DES|LVA-MCPHUN Case Numb€r! GREE?‘Y§F.U
Debtor($) Chapter: 1 3

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge

Date: 0///@5-/2/0 / q Signature of Debtor(s): ;S; WMM
S

 

 

 

Case 19-1'10'19 DOC1 Filed 01/25/'19 Page10 Of 10

CREDITOR MATRIX

OCWEN Loan Servicing, LLC
P.O. Box 24738
West Palm Beach, FL 33416

BWW Law Group, LLC
6003 Executive Blvd.
Suite 101

Rockville, MD 20852

Aster Solutions, LLC
1341 Karen Boulevard
Unit 407

Capitol Heights, MD 20743

McDHoldings

c/o Matthew McDonald
12818 Turberville Lane
Herndon, VA 201 71

§§A/AJW/@ww.
t 0//2 5/20/ ‘7

 

 

